Judicial Ethics Advisory Panel
# 1 Question:
11 May a judge who has been voted the "Judge of the Year" by a law related organization accept the award and take part in an acceptance video made by that organization?
12 # 2 Facts:
A judge has been voted “Judge'of the Year" by a law-related organization. The organization wants the judge to take part in an acceptance video that will be shown as part of an awards ceremony at a banquet, posted on the organization's website and published on YouTube.com,. Members of the organization will appear before the judge as witnesses in future cases. The judge and family will be provided complimentary tickets to the banquet.
11 3 # 3 Answer:
The judge may accept the award. Howeyer, the judge should not take part in an acceptance video to be used for the purposes set forth above
'I 4 # 4 Discussion:
The inquiring judge brings to our attention the following. Rules and Comments in the Oklahoma Code of Judicial Conduct.
Canon 1, Rule 1:3-Avoiding Abuse of the Prestige of Judicial Office
"A judge shall not abuse the prestige of the judicial office to advance the personal or economic interests of the judge or others, or allow others to do so."
Canon 2, Rule 2.4-External Influences on Judicial Conduct
"(C) A judge shall not convey or permit others to convey the impression that any person or orgamization is in a position to influence the judge."
Canon 3, Rule 3.7-Participation in Ed-x1cational, Religious, Charitable, Fraternal, or Civic Organizations and Activities A
"Comment 2. Even for law-related organizations, a judge should consider whether the membership and purposes of the orgamization, or the nature of the judge's participation in or association with the orgamization, would conflict with the judge's obligation to refrain from activities that reflect adversely upon a judge's independence, integrity, and impartiality."
15 Also applicable are the following Rules.
Canon 2, Rule 2.10-Judicial Statements on Pending and Impending Cases
"(B) A judge shall not, in connection with cases, controversies, or issues that are likely to come before the court, make pledges, promises, or commitments that are inconsistent with the impartial per- _ formance of the adjudicative duties of judicial office." «
Canon 3, Rule 3.7-Participation in Educational, Religious, Charitable, Frater*1179nal, or Civic Organizations and Activities
"(A) Subject to the requirements of Rule 8.1, a judge may participate in activities sponsored by orgamizations or governmental entities concerned with the law, the legal system, or the administration of justice, and those sponsored by or on behalf of educational, religious, charitable, fraternal, or civic organizations not conducted for profit, including but not limited to the following activities:
(4) appearing or speakmg at, receiving an award or other recognition at, being featured on the program of, and permitting his or her title to be used in conmection with an event of such an organization or entity, but if the event serves a fund-raising purpose, the judge. may participate only if the event concerns the loa the legal system or the administration of justice;"
Canon 3, Rule 3.13-Accepting Gifts, Loans, Bequests, Benefits, or Other Things of Value
"(A) A judge shall not accept any gzﬁs, loans, bequests, benefits,, or other things of value, if acceptance is prohibited by the Rules of the Ethics Commission or other law or would appear to a reasonable person to undermine the judge's independence, integrity, or impartiality. (B) Uniess otherwise prohibited by the Rules of the Ethics Commission or other low, a judge may accept, the following:
(10) invitations to the judge and the judge's spouse, member of the judge's household, or guest to attend without charge:
(a) am event associated with a bar-related ﬂmcmon or other acmmty relating to the law, the legal system or the administration of justice;"
T 6 # & Conclusion:
Subject to the Code of Judicial Conduct and with consideration of the provisions cited in this opinion, the Judge may accept the award and may accept the offered complimentary tickets to the banquet. The judge should not take part in the acceptance video for the purposes set forth in the inquiry. . .
/s/Honorable Milton C. Craig, Chairman
/s/Honorablé Jerry Salyer, Member
/s)Hon_orab1e Edward C. Cunningham, Member